614 F.2d 535
James Jefferson McLAIN et al., Plaintiffs-Appellants,v.REAL ESTATE BOARD OF NEW ORLEANS, INC., et al., Defendants-Appellees.
No. 77-2423.
United States Court of Appeals, Fifth Circuit.
March 28, 1980.

John P. Nelson, Jr., Richard G. Vinet, New Orleans, La., for plaintiffs-appellants.
Moise W. Dennery, J. William Vaudry, Jr., New Orleans, La., David A. Donohoe, Edward F. Schiff, Washington, D. C., for Latter and Blum.


1
Roy L. Price, Metairie, La., Cynthia Samuel, Tulane University School of Law, New Orleans, La., for Sandra, Inc.


2
Edward F. Wegmann, New Orleans, La., for Waquespack, Pratt, Inc.


3
Arthur L. Ballin, Frank C. Dudenhefer, Harry McCall, Jr., Robert S. Rooth, New Orleans, La., for Real Estate Bd. of New Orleans.


4
Harry S. Redmon, Jr., Rutledge Clement, Jr., New Orleans, La., for Gertrude Gardner, Inc.


5
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


6
Before GEWIN, GODBOLD and MORGAN, Circuit Judges.

BY THE COURT:

7
By its judgment entered on February 5, 1980, ---- U.S. ----, 100 S.Ct. 502, 62 L.Ed.2d 441, the Supreme Court vacated our judgment in this cause, 583 F.2d 1315 (5th Cir. 1978), and remanded for further proceedings in conformity with the opinion of the Court.  In compliance with the mandate of the Supreme Court, we hereby REMAND this cause to the United States District Court for the Eastern District of Louisiana for further proceedings in conformity with the Supreme Court's opinion.